9. Bali Conference on Climate Change (vote)
Motion for a resolution:
- Before the vote:
(FI) Mr President, I would just like to say that one important point in the Finnish version of this resolution has been translated wrongly. In section 1, which concerns the Bali negotiating mandate, there is a misunderstanding in the Finnish, which suggests that this resolution would be dealing with the EU's internal negotiating mandate before the Bali Conference. In fact, the Bali mandate means that at the Bali Conference the countries which have ratified the climate treaty will try to obtain a negotiating mandate to make it possible to establish the next climate treaty. In other words, the Finnish text in section 1 which says 'to agree on a negotiating mandate for the conference' should say 'on a negotiating mandate for a treaty at this conference'.
- After the vote:
Mr President, I should be recorded as voting against Amendment 7. I am afraid the wrong light came on when I pressed the button. It should have been a vote against. This does not change the result of the vote, but it is a sensitive issue for me. I would therefore ask that my vote be recorded as a vote against.
It will be noted as you have said.